FILED
                             NOT FOR PUBLICATION                            MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HOVSEP MURADYAN,                                 No. 07-74912

               Petitioner,                       Agency No. A079-380-099

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Hovsep Muradyan, a native of Iran and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997), and we deny the petition for

review.

      Muradyan fears persecution from unknown members of the government who

sought information regarding the murder of his former employer. Substantial

evidence supports the agency’s conclusion that Muradyan did not establish that he

was or would be persecuted on account of an actual or imputed political opinion.

See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1 (1992) (to reverse the agency’s

finding “we must find that the evidence not only supports that conclusion, but

compels it”) (emphasis in original); Sangha, 103 F.3d at 1489-90. Accordingly,

Muradyan’s asylum and withholding of removal claims fail. See Ochoa v.

Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Muradyan’s contention that the BIA erred by not addressing his CAT claim

is belied by the record. Muradyan does not otherwise challenge the denial of his

CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74912